DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 5, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method or system comprising, among other things, determining the selected frequency based on a material of the maintenance hatch or determining an intensity of sound waves incident on the first portion of the optical fiber.
	The closest relevant prior art of record, Browning, JR. et al. (U.S. PG Pub. # 2006/0273246 A1), teaches at most a frequency (time when hatch is removed to when hatch is replaced or vice versa), but fails to teach a frequency based on a material of the hatch. Furthermore, ‘246 teaches eliminating sound waves (fluttering of the cover by traffic, par. 0039) by mounting the sensor a sufficient distance from the hatch (manhole cover), so there is no need or motivation to determine an intensity of sound waves as claimed. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 10, 12 – 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browning, JR. et al. (U.S. PG Pub. # 2006/0273246 A1).
	In Re claims 1 – 3, 7 – 10 and 12, ‘246 teaches a method of detecting removal of a maintenance hatch (16a – 16c), the method comprising: transmitting an optical pulse along an optical fiber (this is how OTDR operates), wherein a first portion (portion within one of 24a – 24c) of the optical fiber is proximate to the maintenance hatch; detecting backscatter light from the optical fiber using a sensor (OTDR 12); determining information related to the first portion (whether it deflects from actuator 46) of the optical fiber based on a comparison of the detected backscatter light and a trained model (normal signal, par. 0042); and identifying whether the maintenance hatch has been removed based on the determined information (pars. 0039, 0042, 0043); 
 determining a distance of the first portion (whether it’s 24a, 24b or 24c) from the sensor based on the detected backscatter light (par. 0036); 
wherein determining the information comprises determining whether a vibration frequency (frequency value not specified so may be the time period from when the hatch is 
determining a timing of removal of the maintenance hatch in response to the determined information indicating that the first portion of the optical fiber is in an abnormal condition (time is how OTDR works, pars. 0042 – 0045); 
alerting a user of the removed maintenance hatch in response to the determined information indicating that the first portion of the optical fiber is in an abnormal condition (par. 0042); 
	wherein alerting the user comprises displaying an image of an area including a location of the first portion of the optical fiber (par. 0042); 
reporting a normal state to a user in response to the determined information indicating that the first portion of the optical fiber is in a normal condition (par. 0042); 
determining second information related to a second portion  (@ another of 24a – 24c) of the optical fiber based on the detected backscatter light, wherein the second portion of the optical fiber is proximate a second maintenance hatch (the another of 16a – 16c); and identifying whether the second maintenance hatch has been removed based on the determined second information (par. 0042).

In Re claims 13 – 15 and 19, ‘246 teaches a system for detecting removal of a maintenance hatch (one of 16a – 16c), the system comprising: a non-transitory computer readable medium (par. 0042 as the software is used by processor 10) configured to store instructions thereon; a sensor (OTDR 12) configured to detect backscatter light data from an optical fiber (14), wherein a first portion (one of 24a – 24c) of the optical fiber is proximate the 
wherein the processor is configured to execute the instructions for determining a distance of the first portion (whether its 24a, b or c) from the sensor based on the detected backscatter light data (par. 0042); 
wherein the processor is configured to execute the instructions for determining the information by determining whether a vibration frequency of the first portion (frequency value not specified so may be the time period from when the hatch is removed to when it is replaced) has a peak at a selected frequency (when the OTDR senses movement);
wherein the processor is configured to execute the instructions for determining a timing of removal of the maintenance hatch in response to the comparison indicating that the first portion of the optical fiber is in the abnormal condition (pars. 0042, 0045, as this is how an OTDR operates).

In Re claim 20, ‘246 teaches a non-transitory computer readable medium (software operating processor 10) configured to store instructions thereon that when executed by a processor (10) cause the processor to: receiving backscatter light data based on backscatter light detected from an optical fiber having a first portion adjacent to a maintenance hatch (pars. 0040 .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Browning, JR. et al. (U.S. PG Pub. # 2006/0273246 A1).
In Re claims 6 and 18, ‘246 teaches the method and system of claims 1 and 13, respectively, but is expressly silent to wherein determining the information comprises determining a temperature of the first portion of the optical fiber.
However, it is well known in the art to monitor temperature of an optical fiber sensor so as to discern any variations in the detected responses from temperature verses perturbations so as to achieve an accurate detection of perturbations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the temperature of the first portion of the optical fiber so as to accurately measure any perturbations of the first portion and alleviate the measurement from being merely a spike or drop in temperature of the sensor. 

In Re claim 11, ‘246 teaches the method of claim 1 but is expressly silent to inspecting an area including a location of the first portion of the optical fiber in response to the determined information indicating that the first portion of the optical fiber is in an abnormal condition; and reporting a false positive in response to a determination that the maintenance hatch is present proximate to the first portion of the optical fiber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a crafts person to travel to and inspect the maintenance hatches (manhole covers) to ensure the sensors are working properly during initial setup and to report that a hatch is missing during testing in order for proper calibration of each 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874